Citation Nr: 0910935	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to a compensable disability evaluation for 
left ear hearing loss.  

5.  Entitlement to a disability evaluation greater than 10 
percent for disequilibrium.  

6.  Entitlement to a disability evaluation greater than 10 
percent for a hiatal hernia.  

7.  Entitlement to a disability evaluation greater than 10 
percent for chondromalacia of the left knee (hereafter "left 
knee disability").  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973 
and from April 1981 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In his July 2009 substantive appeal, the Veteran requested a 
RO hearing.  In August 2004, the RO scheduled him for one in 
October 2004.  He failed to appear for it, and has not 
provided an explanation for his absence or requested to 
reschedule the hearing.  Therefore, his hearing request is 
considered withdrawn. See 38 C.F.R. 
§ 20.704(d) (2008).

In April 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
so the Veteran could undergo VA examinations to determine the 
current severity of his disabilities.  The three service 
connection issues were remanded so that the RO could issue a 
Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 
238 (1999).  The RO issued a SOC in May 2008, and in a June 
2008 statement, the Veteran's representative perfected the 
appeal for the three service connection issues.  See 38 
C.F.R. § 20.200 (2008) (an appeal to the Board consist of a 
timely filed notice of disagreement (NOD) and, after receipt 
of a statement of the case (SOC), a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  


FINDINGS OF FACT

1.  Diabetes mellitus was not shown in service or for several 
years thereafter and is not associated in any way to such 
service.  

2.  Hypertension was not shown in service or for several 
years thereafter and is not associated in any way to such 
service.  

3.  Sleep apnea was not shown in service or for several years 
thereafter and is not associated in any way to such service.  

4.  The Veteran has, at worst, Level VII hearing loss in his 
service-connected left ear and Level I hearing loss in his 
non-service-connected right ear.  

5.  The Veteran has episodes of dizziness but no episodes of 
staggering due to his disequilibrium.  

6.  The Veteran is not in persistently recurrent epigastric 
distress.  While he has episodes of pyrosis and 
regurgitation, he does not have dysphagia, or substernal, 
arm, or shoulder pain, productive of considerable impairment 
of health.  

7.  The Veteran's service-connected left knee disability does 
not include degenerative arthritis, confirmed by x-rays, and 
the evidence does not show involvement of two or more joint 
groups or that he has incapacitating episodes.  

8.  The service-connected left knee disability is not 
manifested by flexion limited to 45 degrees or extension 
limited to 10 degrees.  The Veteran also does not have 
additional functional loss due to more or less movement than 
normal, weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy from disuse that is sufficient to meet the criteria 
for a compensable evaluation based on limitation of motion.  

9.  The Veteran's left knee is stable. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Sleep apnea was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, (2008).  

4.  The criteria for a compensable rating for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).

5.  The criteria for a rating higher than 10 percent for 
disequilibrium have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.87, DC 6204 (2008).

6.  The criteria for a rating higher than 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.87, DC 7346 (2008).

7.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024, 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in May 2003 (regarding the increased evaluation claims) and 
March 2004 (regarding the service connection claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
VA then bears the burden of rebutting this presumption by 
showing the essential fairness of the adjudication will not 
be affected because, for example:  (1) the defect was cured 
by actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In May 2003 and March 2004, the RO sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed the Veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VCAA notices. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until recently, the Veteran has not received VCAA notice 
specifically tailored to comply with it.  However, in this 
case, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's disabilities were provided to him in the May 
2004 SOC.  Vazquez-Flores, 22 Vet. App. at 48.  A reasonable 
person could be expected to read and understand these 
criteria and comprehend that evidence showing that his 
disabilities met the requirements for a higher rating was 
needed for an increase to be granted.  Sanders, 487 F.3d at 
889.  Indeed, at various examinations and outpatient 
treatment sessions conducted during the current appeal, the 
Veteran discussed the symptoms associated with the 
service-connected disabilities on appeal.  Certainly then, he 
has the requisite actual knowledge of the evidence needed to 
support his claim.

After providing the Veteran with the rating and effective 
date criteria for his disabilities, the RO readjudicated his 
claims in the October 2008 SSOC.  See again Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  

Post-decisional May 2007 and July 2008 letters inform the 
Veteran that downstream disability ratings and effective 
dates would be assigned if his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran was given an opportunity to respond to this letter 
and in the October 2008 SSOC, his claims were readjudicated.  
Therefore, there is no prejudice to the Veteran.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, including his 
service treatment records (STRs) from his second period of 
military service, civilian private medical records, and his 
VA records.  In addition, he was accorded VA examinations 
assessing the severity of the disabilities for which he is 
seeking increased evaluations.  See Caffey v. Brown, 6 
Vet. App. 377 (1994).

The Veteran has not been accorded VA examinations pertaining 
to his service connection claims (diabetes mellitus, 
hypertension, and sleep apnea).  As will be discussed in the 
following decision, however, service treatment records from 
the Veteran's second period of service (including the October 
1996 retirement examination) are negative for these 
disabilities.  Indeed, such disorders were not diagnosed 
until several years thereafter.  Consequently, the Board 
concludes that a remand to accord the veteran VA examinations 
pertinent to his diabetes, hypertension, and sleep apnea 
claims is not necessary.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  [In this regard, the 
Board notes that it is also satisfied that there was 
substantial compliance with its April 2007 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).]  

        II.  Analysis

        A.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  The Veteran has 
diagnoses of diabetes, high blood pressure, and sleep apnea, 
and therefore has disabilities for VA purposes.  

The determinative issue is whether the conditions are 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

			1.  Diabetes Mellitus

While the Veteran served during the Vietnam Era, there is no 
evidence that he served in the Republic of Vietnam, nor does 
the he assert that he served there.  As a result, he is not 
entitled to the presumption that he was exposed to herbicides 
in service, and that his diabetes mellitus is service 
connected.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The Board will address service connection on a 
direct basis.  

Available STRs, including the October 1996 retirement 
examination, are unremarkable for any relevant complaints, 
diagnosis of, or treatment for diabetes mellitus.  This is 
probative evidence against this claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  

The laboratory results for his October 1996 retirement 
physical show that his blood glucose was 102 mg/dL.  The 
laboratory report indicated that this was within the normal 
range of 70-110 mg/dL.  

He was diagnosed with diabetes in late 2001, by history, and 
in July 2002, according to his private medical records.  The 
Board must note the lapse of many years between the Veteran's 
separation from service and the first treatment for diabetes.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). While his VA 
and private medical records show treatment for diabetes 
mellitus, they do not provide a link between this condition 
and his period of military service.  In the absence of such a 
link, the claim cannot be granted.  As the preponderance of 
the evidence is against the claim, the provisions of 38 U. S. 
C. A. 5107(b) regarding reasonable doubt are not applicable, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

			2.  Hypertension

Available STRs, including the October 1996 retirement 
examination, are unremarkable for any relevant complaints, 
diagnosis of, or treatment for high blood pressure.  This is 
probative evidence against this claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

Hypertension is generally defined as a diastolic pressure 
predominantly 100 or more, or a systolic pressure 
predominately 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Throughout his period of service, his blood 
pressure readings have been within normal limits: 106/76 
(June 1981), 120/70 (May 1982), 110/80 (June 1983), 124/76 
(May 1984), 124/68 (February 1985)124/82 (August 1985), 
120/70 (January 1988), 130/78 (January 1989), 124/80 (June 
1989), 114/78 (July 1989), 120/64 (August 1989), 162/68 
(November 1989), 120/76 (April 1990), 121/78 (September 
1990), 120/80 (September 1991), 100/70 (February 1993), 
134/85 (April 1993), 112/90 (August 1993), 144/85 (December 
1993), 130/70 (July 1994), 94/62 (October 1994), 122/86 
(December 1994), 130/78 (January 1996), 142/86 (August 1996).  

The Veteran's post-service medical shows that he was not 
diagnosed with hypertension until 2002, five years after 
leaving the military.  Maxson, 230 F.3d at 1333.  While his 
post-service records show treatment for high blood pressure, 
they do not provide a link between this condition and his 
periods of military service.  In the absence of such a link, 
the claim cannot be granted.  As the preponderance of the 
evidence is against the claim, the provisions of 38 U. S. C. 
A. 5107(b) regarding reasonable doubt are not applicable, and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

			3.  Sleep Apnea

Available STRs, including the October 1996 retirement 
examination, are unremarkable for any relevant complaints, 
diagnosis of, or treatment for sleep apnea.  This is 
probative evidence against this claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

In a March 2004 statement, the Veteran asserted that he had 
sleep apnea in service, because he had difficulty staying 
awake, which caused problems with his supervisors.  The 
Veteran, as a lay person, is competent to state that he could 
not stay awake.  However, he is not competent to diagnose 
himself with sleep apnea, this is a medical determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

The Veteran was not diagnosed with sleep apnea until 2002, 
five years after leaving the military.  Maxson, 230 F.3d at 
1333.  While his post-service records show treatment for 
sleep apnea, they do not provide a link between this 
condition and his periods of military service.  In the 
absence of such a link, the claim cannot be granted.  As the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

		B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart v. Mansfield, supra, the Board has considered 
whether staged ratings are appropriate.  However, as 
discussed below, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

			1.  Left Ear Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The Veteran underwent a VA audiology examination in June 
2003.  His pure tone thresholds, in decibels, were as 
follows: 




HERTZ




1000
2000
3000
4000
RIGHT

XXXX
XXXX
XXXX
XXXX
LEFT

65
65
65
70

The average puretone threshold was 66 in the left ear.  
Speech audiometry revealed speech recognition ability was 
recorded as 100 percent in the left ear.  In the "Diagnostic 
and Clinical Tests" portion of the examination report, the 
Veteran's left ear speech recognition ability was listed as 
60 percent.  In the "Diagnosis" portion of the report, the 
examiner stated that the Veteran had "[s]everely reduced 
speech recognition ability" in his left ear.  

During the June 2003 VA audiological examination, the Veteran 
reported that his hearing loss made it hard for him to follow 
group conversation and listen to the television.  That was a 
sufficient description of the effect of his disability on his 
daily activities.  38 C.F.R. § 4.10.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Applying the results of that June 2003 examination to Table 
VI of the VA regulations yields a Roman numeral value of I in 
the non-service connected right ear and VII in the service-
connected left ear.  

Thereafter, in August 2008, the Veteran underwent a second VA 
audiological examination.  At that time, his pure tone 
thresholds, in decibels, were as calculated as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

XXXX
XXXX
XXXX
XXXX
LEFT

60
60
60
65

The average puretone threshold was 61 in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  

During the August 2008 VA audiological examination, the 
Veteran reported that he could not understand speech when 
background noise was present, that he could not hear the 
television, and that he could not follow group conversation.  
He felt that his hearing loss interfered with his 
occupational functioning.  That was a sufficient description 
of the effect of his disability on his daily activities.  
38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  

Applying the results of that August 2008 examination to Table 
VI of the VA regulations yields a Roman numeral value of V in 
the left ear, with a numeral value of I in the 
nonservice-connected right ear.  These results indicate an 
improvement from the June 2003 VA examination findings.  

To determine the disability evaluation from hearing loss, the 
Roman numeral values derived from Table VI are applied to 
Table VII.  38 C.F.R. § 4.85(f) states that when impaired 
hearing is service-connected in only one ear, the non-
service-connected ear will be assigned a Roman numeral value 
of I.  Therefore, a Roman numeral value of I will be used for 
the non-service-connected right ear to determine the 
Veteran's level of disability.  38 C.F.R. §§ 3.383, 4.85(f).  

One of the two provisions for exceptional hearing loss 
patterns applies in this case, for the Veteran's left ear.  
If the Veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. 
§ 4.86(a) (discussing exceptional patterns of hearing 
impairment).  The Veteran's left ear hearing loss met these 
criteria at both VA examinations.  Using Table VIa, the 
Veteran's Roman number value for his left ear would have been 
V in June 2003 and IV in August 2008.  The results from Table 
VIa are less favorable to the Veteran because they do not 
represent as severe hearing loss as Level VII in June 2003 
and V in August 2008. 

The second provision for exceptional hearing loss patterns 
does not apply in this case because the Veteran's puretone 
threshold is not 70 decibels or more at 2000 Hertz.  See 
38 C.F.R. § 4.86(b).  

Applying the June 2003 values of I (right ear) and VII (left 
ear) to Table VII, the Board must find that the Veteran's 
left ear hearing loss is noncompensable.  The August 2008 
values of I (right ear) and V (left ear) also represent a 
noncompensable evaluation.  As noted above, the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule, as has been 
done in this case, to the numeric designations assigned after 
an audiometric evaluation was rendered, as has also been done 
in this case, leading to the noncompensable evaluation, but 
not more.  As a result, the claim must be denied.  

VA regulations provide that, when hearing impairment in one 
service-connected ear is compensable to a degree of 10 
percent or more, a non-service-connected ear will be treated 
as if it were service-connected if it meets the regulatory 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.383, 
3.385.  This provision does not apply, as the Veteran's 
service connected left ear is not compensable to a degree of 
10 percent or more.  38 C.F.R. § 3.385.  

			2.  Disequilibrium

The Veteran asserts that he is entitled to a higher rating 
for his service-connected disequilibrium, currently evaluated 
by analogy as 10 percent disabling under DC 6299-6204, 
peripheral vestibular disorders.  38 C.F.R. § 4.87.  

Under DC 6204, a 10 percent rating is warranted for 
occasional dizziness.  A 30 percent rating is warranted for 
dizziness and occasional staggering.  Id.  The rater is 
instructed that objective findings supporting the diagnosis 
of vestibular disequilibrium are required before a 
compensable evaluation can be assigned.  38 C.F.R. § 4.87, 
Note.  

In June 2003, the Veteran underwent a VA ear diseases 
examination.  The Veteran reported hearing loss and recurrent 
mild dizziness.  He reported having ear surgery, but the 
examiner could not find evidence showing that the surgery 
occurred.  Upon examination, the Veteran did not have aural 
polyps.  The examiner diagnosed the Veteran with hearing loss 
and a left vestibular peripheral lesion.  The examiner did 
not state that the Veteran had a staggering gait.  

The Veteran underwent a second VA ear diseases examination in 
August 2008.  The Veteran reported hearing loss, tinnitus, 
and recurrent dizziness.  He used a hearing aid.  The 
examiner found that the Veteran had no deformity of the 
auricle, and no edema, scaling, or discharge in the external 
canal.  His tympanic membrane and tympanum were normal.  
There was no evidence of cholestatoma.  The examiner stated 
that the Veteran had recurrent dizziness but did not state 
that he had episodes of staggering.  The examiner concluded 
that the Veteran had a left peripheral vestibular lesion, 
which was caused by caloric unilateral weakness in the left 
ear. 

While the Veteran's VA and private medical records show 
treatment for dizziness, the evidence does not show that he 
has episodes of staggering.  The two VA examinations also do 
not show evidence of staggering.  As a result, the Veteran's 
disability does not meet the criteria for a 30 percent 
evaluation under DC 6204.  38 C.F.R. § 4.87.  

			3.  Hiatal Hernia

The Veteran asserts that he is entitled to a higher rating 
for his service-connected hiatal hernia, currently evaluated 
as 10 percent disabling under DC 7346, hiatal hernia.  
38 C.F.R. § 4.114.  

Under DC 7346, a 10 percent evaluation is warranted when the 
Veteran has two or more of the symptoms for the 30 percent 
evaluation, but with less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm. or shoulder pain, productive 
of considerable impairment of health.  

In June 2003, the Veteran underwent a VA esophagus and hiatal 
hernia examination.  The Veteran reported that he was 
diagnosed with a hiatal hernia with reflux in approximately 
1996.  He complained of reflux symptoms, mainly during the 
night.  The symptoms worsened after meals and were only 
partially relieved by prescription Aciphex.  

The Veteran denied dysphagia (difficulty swallowing), 
hematamesis, melena, nausea, and vomiting.  He complained of 
pyrosis and epigastric pain that could occur on a daily 
basis, depending on what types of food he ate that day.  He 
also complained of reflux and regurgitation of acid content 
at night.  This examination was the basis for the increase in 
his evaluation to 10 percent because he reported two of the 
symptoms from the 30 percent criteria: pyrosis and 
regurgitation.  38 C.F.R. § 4.114.

In August 2008, the Veteran underwent a second VA esophagus 
and hiatal hernia examination.  The Veteran reported that his 
symptoms were well controlled when he used omeprazole daily.  
He still sometimes had episodes of heartburn and reflux, at 
night after lying down.  He felt nauseous less than once a 
week, had episodes of heartburn less than once a week, and 
had episodes of regurgitation less than once a week.  He 
denied vomiting, hematamesis, melena, and dysphagia.  He was 
not anemic.  Overall, the examiner described his health as 
"good" with no signs of malnutrition.  An upper GI series 
performed in August 2008 and the impression was a small 
sliding type of hiatal hernia, gastroesophageal reflux, and 
prominent and thickened gastric folds.  

Aside from the two VA examinations, the Veteran had an upper 
GI series performed in September 2002 at a private hospital.  
The impression was a history of reflux with radiographic 
findings of inflammation.  He was prescribed a colonoscopy.  
The Veteran's hernia condition appears on problem lists in 
his VA treatment records, but the evidence does not address 
the criteria set forth in DC 7346.  The evidence is negative 
for substernal arm or shoulder pain.  

The Board finds that the evidence does not support a 30 
percent evaluation.  The criteria for a 30 percent evaluation 
under DC 7346 require that the Veteran be in persistently 
recurrent epigastric distress.  The report from the August 
2008 VA examination stated that there was no history of 
esophageal distress.  DC 7346 also requires that the Veteran 
have substernal or arm or shoulder pain, which the evidence 
does not show.  The records are negative for any diagnosis of 
substernal, arm, or shoulder pain that was caused by his 
hernia.  Overall, the Veteran's health is described as good, 
and he reported having episodes of pyrosis, nausea, and 
regurgitation less than once a week.  He felt that his 
medication controlled his symptoms well.  This evidence is 
not indicative of persistent epigastric distress.  Reviewing 
the evidence, the Board finds that the overall disability 
picture for the Veteran's hiatal hernia does not more closely 
approximate a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

			4.  Left Knee Disability

The Veteran asserts that he is entitled to a higher rating 
for his service-connected left knee disability, currently 
evaluated by analogy as 10 percent disabling under DC 5099-
5024, tenosynovitis.  38 C.F.R. § 4.71a.  

Under DC 5024, the rater is instructed to evaluate the 
disability based on limitation of motion of the affected 
parts, as degenerative arthritis.  Id.  Degenerative 
arthritis is evaluated under DC 5003.  

With regard to the arthritic component of the Veteran's left 
knee disability (to include the extent to which the arthritis 
causes limitation of motion), the Board notes that, pursuant 
to DC 5003, the disability is evaluated based upon limitation 
of motion of the affected part, which is the knee, in this 
case.  Limitation of motion of the knee is evaluated under DC 
5260 (flexion) and DC 5261 (extension).  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  
As discussed below, the Veteran's limitation of motion is 
noncompensable.  The Veteran is not entitled to a 20 percent 
evaluation under DC 5003 because there is no evidence of 
record to show that he has incapacitating exacerbations due 
to his left knee disability.  In fact, such episodes were 
specifically denied in the August 2008 VA joints examination.  
Therefore, the Veteran is not entitled to a 20 percent 
evaluation under the criteria in DC 5003 for when limitation 
of motion is noncompensable.  Id.  

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted when flexion 
is limited to 15 degrees. Id.  

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  Id.  

In the report of the Veteran's June 2003 VA joints 
examination showed that his left knee extension was 0 degrees 
(which is normal, see 38 C.F.R. § 4.71, Plate II), and his 
flexion was 140 degrees (normal), with pain from 130 to 140 
degrees.  During his more recent August 2008 VA joints 
examination, his extension remained 0 degrees, and his 
flexion was 120 degrees, with pain from 100 to 120 degrees.  
So his range of motion far exceeds even the most minimum 
requirements for a 0 percent rating under DCs 5260 and 5261, 
much less the requirements for a 10 percent or higher rating.  
For comparison, to warrant even the most minimum compensable 
rating of 10 percent under DC 5260, his flexion would have to 
be limited to 45 degrees, and it clearly is not since, even 
using the lesser flexion he had during his more recent August 
2008 VA examination, it is still 120 degrees.  Moreover, 
since he has normal extension, to 0 degrees, it obviously 
does not meet the 10-degree limitation required for a 10 
percent rating under DC 5261.

When the rating for a disability is based, at least partly on 
the extent there is limitation of motion, such as under DC 
5260 or 5261, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

These factors include more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See also 
38 C.F.R. § 4.59.

At his June 2003 VA joints examination, the physician found 
that the Veteran's left knee function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The Veteran complained of 
increased pain and lack of endurance during flare-ups, but 
this was not observed by the examiner.  During his more 
recent August 2008 examination, his flexion decreased to 90 
degrees due to fatigue after repetitive motion.  He also had 
crepitus and clicks when moving his left knee.  He did not 
use an assistive device to walk.  

Even accepting that after repetitive motion his flexion 
decreased from 120 to 90 degrees due to pain during his 
August 2008 evaluation, because of the extent of his pain and 
the other factors mentioned, the evidence still does not show 
he has sufficient limitation of flexion to meet the 
requirements for even the lowest possible 0 percent rating 
under DC 5260 since his flexion has to be limited to at most 
60 degrees to meet the criteria.  The 90 degrees of flexion 
that he demonstrated is much greater.  The RO's assignment of 
a 10 percent initial rating, although the Veteran did not 
have sufficient limitation of flexion, was the means of 
compensating him for his pain and the other factors mentioned 
that cause this additional functional impairment with 
prolonged use of this knee, such as with repetitive motion.  
Clearly, even considering his pain, and functional loss due 
to fatigue, there is no basis for assigning an even higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also 
DeLuca, 8 Vet. App. at 206.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  Since, however, the Veteran 
has normal left knee extension, to 0 degrees, he is not 
entitled to the benefit of this special exception.

Because the Veteran has normal left knee extension, to 0 
degrees, and at worst flexion limited to 90 degrees (when 
considering his pain, etc., after repetitive motion), his 
knee is clearly not ankylosed.  Therefore, DC 5256 does not 
apply.  Ankylosis, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran has retained a great deal of measureable 
range of motion in his left knee - albeit not normal flexion 
(though, as mentioned, even that limitation does not warrant 
a rating higher than 10 percent), by definition, this knee is 
not ankylosed.

There also is no evidence of dislocated semilunar cartilage 
to warrant application of DC 5258, or involvement of the 
tibia or fibula to warrant application of DC 5262.  And since 
the highest possible rating under DC 5259 is 10 percent, for 
removal of symptomatic semilunar cartilage, there is no 
additional benefit to be had since the Veteran already has a 
10 percent rating.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  

With regard to the instability component of the left knee 
disability, the Board notes that separate disability ratings 
are possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 
1998).  

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  

The words "slight," "moderate," and "severe" as used in 
the various DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

DC 5257 addresses "other" knee impairment - namely 
instability and subluxation, not limitation of motion; as a 
result, the criteria set forth in DeLuca do not apply.  
DeLuca, 8 Vet. App. at 206.  

At his June 2003 joints examination, his drawer, valgus-varus 
stress, and Lachman's tests were all negative, indicating 
that his left knee did not have instability.  At the more 
recent August 2008 joints examination, the examiner denied 
instability of the left knee.  Other VA and private medical 
treatment records do not show that the Veteran's left knee is 
unstable.  As the Veteran does not have instability of the 
left knee, he is not entitled to a separate compensable 
evaluation for this condition.  VAOPGCPREC 9-98 .  

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's left knee disability 
does not more closely approximate a 20 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim for a disability rating 
greater than the currently-assigned 10 percent evaluation.  
38 C.F.R. § 4.3.  

			5.  Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his hearing loss, disequilibrium, 
hiatal hernia, and left knee disability cause impairment in 
occupational and social functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for sleep apnea is denied.  

A compensable evaluation for hearing loss in the left ear is 
denied. 

An increased evaluation for disequilibrium is denied.  

An increased evaluation for a hiatal hernia is denied. 

An increased evaluation for a left knee disability is denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


